DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2-11,13-14 and 16-20 are objected to because of the following informalities:  There seems to be a transitional term, such as “wherein” omitted in each of the claims before the further limitations; claims 2 and 16 are missing a preposition, perhaps “to” in the sentence, “configured generate”?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,9-10, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2008/0179415).
Regarding claim 1, Johnson discloses a building heating system ([0014]), comprising: at least one boiler (21,22,[0014], Figure 1) comprising one or more heating elements (21,22,[0001], i.e. condensing boiler traditionally have a burner (heating element) as evidenced by the flue exhaust; some element is generating heat) , the one or more heating elements being selectively energized to heat a fluid medium in the at 
Regarding claim 2, Johnson discloses the building heating system of claim 1, wherein the controller (36,146) being configured generate the at least one output signal for controlling the at least one operating parameter of the operating component of the building heating system to modify a boiler supply water temperature set point ([0028], i.e. reset temperature). 
Regarding claim 3, Johnson discloses the building heating system of claim 1, wherein the at least one second sensor comprising one or more of: (1) an operation sensor associated with the at least one circulating pump; (2) a pump speed sensor; (3) an outlet or supply fluid temperature sensor  (44,45,46,47,48,49,[0016]); (4) an inlet or return water temperature sensor; (5) a piping loop pressure sensor; and (6) a heated fluid flow rate sensor.
Regarding claim 4, Johnson discloses the building heating system of claim 1, wherein the at least one operating parameter being the selective energizing of the one or more heating elements of the at least one boiler as the operating component (claim 1). 
Regarding claim 5, Johnson discloses the building heating system of claim 1, wherein the one or more heating elements being selected from a group consisting of combustible fuel fire heating elements, electrical heating elements, and heating elements powered by renewable energy sources (21,22, [0001], heat lost through the flue is indicative a combustion process). 
Regarding claim 6, Johnson discloses the building heating system of claim 1, wherein the at least one operating parameter being at least one of (1) selectively energizing, and (2) controlling an operating speed for, the at least one circulating pump as the operating component ([0032]). 
Regarding claim 7, Johnson discloses the building heating system of claim 6, the at least one circulating pump comprising a plurality of circulating pumps, and the at least one operating parameter being at least one of (1) selectively energizing, and (2) controlling an operating speed for, each of the plurality of circulating pumps in a specified order as the operating component ([0032]).
Regarding claim 9, Johnson discloses the building heating system of claim 1, the at least one boiler (21,22, [0014]) being a condensing boiler. 
Regarding claim 10, Johnson discloses the building heating system of claim 1,  wherein the at least one boiler being a plurality of boilers (21,22) , each of the plurality of boiler being in communication with separate piping that is connected between an outlet side and an inlet side of the each of the plurality of boilers and at least one circulating pump (23,24,Figure 1) that is configured to urge flow of the heated fluid medium from the each of the plurality of boilers through the separate piping, the controller being configured to receive the first input signal and the at least one second input signal and to generate the at least one output signal for controlling the at least one operating parameter of the operating component of the building heating system associated with each of the plurality of boilers (Abstract). 
Regarding claim 13, Johnson discloses the building heating system of claim 1, wherein the at least one output signal for controlling the at least one operating parameter of the operating component being transmitted to the operating component from the controller via a digital building automation system ([0020]). 
Regarding claim 14, Johnson discloses the building heating system of claim 1, the controller being further configured to calculate and output a comparative analysis of an efficiency in operation of the building heating system as controlled by the controller with a baseline conventional linear reset model ([0027-0028]).
Regarding claim 15, Johnson discloses a method for heating a building heating, comprising: providing at least one boiler (21,22,[0014], Figure 1) comprising one or more heating elements (21,22,[0001], i.e. condensing boiler traditionally have a burner (heating element) as evidenced by the flue exhaust; some element is generating heat), the one or more heating elements being selectively energized to heat a fluid medium in the at least one boiler; providing piping (27,28,31,32,[0015])  that is connected between an outlet side (28) of the at least one boiler and an inlet side (27) of the at least one boiler (21,22, Figure 1),  the piping being configured to circulate the heated fluid medium in the building; providing at least one circulating pump  (23,24) that is configured to urge flow of the heated fluid medium through the piping; providing a first sensor (80,81,[0017])  that is configured to generate a first input signal based on an ambient air temperature of an environment of the building; providing at least one second sensor  (50) that is configured to generate at least one second input signal based on a sensed parameter measured by the at least one second sensor; receiving, via a controller (36,146,[0026]) , the first input signal and the at least one second input signal; and generating, with the controller, at least one output signal for controlling at least one operating parameter of an operating component of the building heating system (Abstract) . 
Regarding claim 16, Johnson discloses the method of claim 15, wherein the controller (36,146) being configured generate the at least one output signal for controlling the at least one operating parameter of the operating component of the building heating system to modify a boiler supply water temperature set point ([0028], i.e. reset temperature). 
Regarding claim 17, Johnson discloses the method of claim 15,wherein the at least one second sensor comprising one or more of: (1) an operation sensor associated with the at least one circulating pump; (2) a pump speed sensor; (3) an outlet or supply fluid temperature sensor  (44,45,46,47,48,49,[0016]); (4) an inlet or return water temperature sensor; (5) a piping loop pressure sensor; and (6) a heated fluid flow rate sensor.
Regarding claim 18, Johnson discloses the method of claim 15, wherein the at least one operating parameter being the selective energizing of the one or more heating elements of the at least one boiler as the operating component ([0032]).
Regarding claim 19, Johnson discloses the method of claim 15, wherein the at least one operating parameter being at least one of (1) selectively energizing, and (2) controlling an operating speed for, the at least one circulating pump as the operating component ([0032]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2008/0179415) and Stevens (US 2018/0340854).
Regarding claim 8, Johnson discloses the building heating system of claim 1, but not that the piping including at least one selectable pressure relief valve and the at least one operating parameter being controlling a loop pressure in the piping by selectively opening and closing the at least one selectable pressure relief valve as the operating component.
However, Stevens discloses a hydronic monitoring system (Abstract) wherein the piping including at least one selectable pressure relief valve ([103]) and the at least one operating parameter being controlling a loop pressure in the piping by selectively opening and closing the at least one selectable pressure relief valve as the operating component (claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application monitor the pressure of the system and to include a pressure relief valve in order to prevent catastrophic failure of the system.
Regarding claim 20, Johnson discloses the method of claim 15, but not that the piping including at least one selectable pressure relief valve and the at least one operating parameter being controlling a loop pressure in the piping by selectively opening and closing the at least one selectable pressure relief valve as the operating component.
However, Stevens discloses a hydronic monitoring system (Abstract) wherein the piping including at least one selectable pressure relief valve ([103]) and the at least one operating parameter being controlling a loop pressure in the piping by selectively opening and closing the at least one selectable pressure relief valve as the operating component (claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application monitor the pressure of the system and to include a pressure relief valve in order to prevent catastrophic failure of the system.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2008/0179415) and SONG et al. (US 2019/0309978).
Regarding claim 11, Johnson discloses the building heating system of claim 1, but not that the controller applying a selectable weighting factor to at least one of the first input signal and the at least one second input signal to generate the at least one output signal for controlling that at least one operating parameter of the building heating system. 
 However, SONG discloses a method of operating an air-conditioner (Abstract) wherein the controller applying a selectable weighting factor to at least one of the first input signal and the at least one second input signal to generate the at least one output signal for controlling that at least one operating parameter of the building heating system ([0140]), as a clarification, the AI controller learns which factors are more important and adjusts the system accordingly.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize elements of machine learning to weight or adjust inputs in order to ensure that the environment is properly controlled as desired.
Regarding claim 12, Johnson, as modified, discloses the building heating system of claim 7, further comprising a user interface ([0031]) that is configured to allow a user to manually input the selectable weighting factor for the controller to apply to the at least one of the first input signal and the at least one second input signal to generate the at least one output signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762